Caton, C. J. The only point relied on for the reversal of this judgment is, that the evidence did not sustain the verdict. In this we cannot agree with the counsel for the prisoner. That a larceny was committed as charged in the indictment, is not questioned. And the tracks of the prisoner’s horses from his stable to the place where the meat was stolen, and back to the stable, which was distinctly proved, would seem to leave no doubt, that the meat was carried away, and to the premises of the prisoner, on his horses. In addition to this, a portion of the stolen meat was found on the prisoner’s premises, secreted under a stack. The only explanation of this, is the prisoner’s own declaration, that the other prisoners indicted with him, had taken his horses and brought away the meat without his knowledge, and the testimony of one or two witnesses, that they had never heard anything against his character; while another witness had heard.him suspected of counterfeiting. Upon this evidence the jury convicted the prisoner, and we think they were justified in doing so. The judgment is affirmed. Judgment affirmed.